J-S43044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ERIC MICHAEL FULLER                        :
                                               :
                       Appellant               :      No. 388 WDA 2020

      Appeal from the Judgment of Sentence Entered February 13, 2020
               In the Court of Common Pleas of McKean County
            Criminal Division at No(s): CP-42-CR-0000578-2018


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY KING, J.:                              FILED JANUARY 28, 2021

       Appellant, Eric Michael Fuller, appeals from the judgment of sentence

entered in the McKean County Court of Common Pleas, following his jury trial

convictions for statutory sexual assault, involuntary deviate sexual intercourse

(“IDSI”), sexual assault, indecent assault, endangering welfare of children

(“EWOC”), and corruption of minors.1 We affirm.

       The relevant facts and procedural history of this appeal are as follows.

Appellant’s son, H.F. (“Child”), was born in 2012. On July 11, 2018, Child told

his maternal grandparents that Appellant had sexually molested him. Child’s

maternal grandparents informed law enforcement about the allegation. On

July 19, 2018, Child appeared at the McKean County Children’s Advocacy

____________________________________________


118 Pa.C.S.A. §§ 3122.1(b), 3123(b), 3124.1, 3126(a)(7), 4304(a)(1), and
6301(a)(1)(i), respectively.
J-S43044-20


Center for a forensic interview. At that time, Child reiterated the molestation

allegations against Appellant.

      Smethport Borough Police Department Officer Shane Miller interviewed

Appellant on August 1, 2018 and September 26, 2018.           During the first

interview, Appellant denied having any inappropriate contact with Child.

During the second interview, however, Appellant conceded “that there was

one particular incident” where “he accidentally touched his son’s penis.” (N.T.

Trial, 11/1/19, at 95). On January 2, 2019, the Commonwealth filed a criminal

information charging Appellant with multiple sex offenses.

      On February 8, 2019, the Commonwealth filed a motion seeking a

hearing pursuant to the “tender years” hearsay statute, 42 Pa.C.S.A. §

5985.1.   The Commonwealth intended “to present [Child’s] out-of-court

statements as evidence through the witnesses the victim made the statements

to….” (Motion, filed 2/8/19, at ¶4). The Commonwealth requested that the

trial court “hold [an] in camera hearing to determine whether the hearsay

evidence is admissible in future proceedings and whether the child is

unavailable.” (Id. at ¶6).

      The court conducted a hearing, which included an in camera interview

with Child, on May 15, 2019. By order and opinion entered June 4, 2019, the

court granted the Commonwealth’s motion in part.        Specifically, the court

deemed Child competent to testify in the courtroom. The court determined

that Child’s July 2018 statements to his maternal grandparents and the video


                                     -2-
J-S43044-20


footage of the forensic interview were admissible, “provided that [Appellant]

has a proper opportunity to conduct cross-examination of Child after

presentation of said statements.” (Order, entered 6/4/19, at ¶3). The court

also declined to admit additional statements Child made to his mother and

maternal grandmother.

     Appellant proceeded to trial, and a jury convicted him of statutory sexual

assault, IDSI, sexual assault, indecent assault, EWOC, and corruption of

minors. On February 13, 2020, the court sentenced Appellant to an aggregate

term of seventy-two (72) to one hundred eighty (180) months’ imprisonment.

Appellant did not file post-sentence motions.

     Appellant timely filed a notice of appeal on March 6, 2020. On March

18, 2020, the court ordered Appellant to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal.          Appellant subsequently

complied.

     Appellant now raises eight issues for our review:

        Whether the evidence presented by the Commonwealth was
        insufficient as a matter of law to establish Appellant’s guilt
        beyond a reasonable doubt as to each and every element of
        count 1, statutory sexual assault. Specifically, was the
        evidence insufficient to prove beyond a reasonable doubt
        that Appellant engaged in sexual intercourse with
        penetration, however slight, of the complaining witness?

        Whether the evidence presented by the Commonwealth was
        insufficient as a matter of law to establish Appellant’s guilt
        beyond a reasonable doubt as to count 2, sexual assault?
        Specifically, was the evidence insufficient to prove beyond a
        reasonable doubt that Appellant engaged in sexual
        intercourse or deviate sexual intercourse with the

                                    -3-
J-S43044-20


         complaining witness?

         Whether the evidence presented by the Commonwealth was
         insufficient as a matter of law to establish Appellant’s guilt
         beyond a reasonable doubt as to count 3, indecent assault?
         Specifically, was the evidence adduced at trial insufficient to
         prove that Appellant had indecent contact with the
         complaining witness for the purpose of arousing or
         gratifying his own sexual desire?

         With respect to count 3, was the evidence presented at trial
         insufficient as a matter of law to prove beyond a reasonable
         doubt that Appellant touched the sexual or intimate parts of
         the complaining witness with Appellant’s sexual or intimate
         parts.

         Whether the evidence presented by the Commonwealth was
         insufficient as a matter of law to establish Appellant’s guilt
         beyond a reasonable doubt as to count 4, [EWOC],
         specifically whether Appellant knowingly endangered a child
         by violating a duty of care or support.

         Whether the evidence presented by the Commonwealth was
         insufficient as a matter of law to establish Appellant’s guilt
         beyond a reasonable doubt as to count 5, corruption of
         minors, as the evidence presented by the Commonwealth
         was insufficient to prove each and every element of the
         other crimes charged beyond a reasonable doubt?

         Whether the evidence presented by the Commonwealth was
         insufficient as a matter of law to establish Appellant’s guilt
         beyond a reasonable doubt as to count 6, [IDSI], where
         there was no evidence presented that Appellant penetrated
         the mouth or anus of the complaining witness with his penis
         or any physical object?

         Whether the court erred in admitting out of court
         statements of the child during a recorded interview and to
         another person in violation of the prohibition against
         hearsay?

(Appellant’s Brief at 8-10).

      In his first seven issues, Appellant contends the Commonwealth’s

                                      -4-
J-S43044-20


primary evidence came in the form of Child’s testimony and out-of-court

statements.2 Appellant insists this evidence was insufficient to support his

statutory sexual assault conviction, because “there was virtually no evidence

offered by the Commonwealth that Appellant had engaged in any penetration

of” Child.    (Id. at 18-19).      Regarding IDSI, indecent assault, and sexual

assault, Appellant asserts Child’s statements did not demonstrate “the

performance of an act of sexual intercourse per os” or “that Appellant touched

the sexual or intimate parts” of Child. (Id. at 19). Appellant also claims the

Commonwealth failed to establish the element of “indecent contact,” where

there was no evidence that related to arousal or gratification.

       Because     the    Commonwealth’s         evidence   did   not   establish   the

commission of any sex offenses, Appellant posits that the Commonwealth also

failed to prove EWOC and corruption of minors. Further, Appellant emphasizes

that he “offered a reasonable and good faith explanation for how incidental

contact with his son’s penis may have occurred.” (Id. at 20-21). Appellant

maintains incidental contact with a child’s genitals does not constitute a crime.

Appellant concludes the Commonwealth presented insufficient evidence for

the jury to find each element of each crime beyond a reasonable doubt. We



____________________________________________


2 Although Appellant’s statement of questions lists seven discrete challenges
to the sufficiency of the evidence, the argument section of his brief combines
these challenges into one analysis section. See Pa.R.A.P. 2119(a) (mandating
that argument section of brief shall be divided into as many parts as there are
questions to be argued). Thus, we address Appellant’s claims together.

                                           -5-
J-S43044-20


disagree.

      Our standard of review for sufficiency claims is as follows:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying [the above] test, we may not weigh the evidence
         and substitute our judgment for the fact-finder. In addition,
         we note that the facts and circumstances established by the
         Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may
         be resolved by the fact-finder unless the evidence is so weak
         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the
         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         [trier] of fact while passing upon the credibility of witnesses
         and the weight of the evidence produced, is free to believe
         all, part or none of the evidence.

Commonwealth v. Tucker, 143 A.3d 955, 964 (Pa.Super. 2016), appeal

denied, 641 Pa. 63, 165 A.3d 895 (2017) (quoting Commonwealth v.

Hansley, 24 A.3d 410, 416 (Pa.Super. 2011)).

      The Crimes Code sets forth the elements of first-degree felony statutory

sexual assault as follows:

         § 3122.1. Statutory sexual assault

                                  *    *    *

         (b) Felony of the first degree.—A person commits a
         felony of the first degree when that person engages in
         sexual intercourse with a complainant under the age of 16
         years and that person is 11 or more years older than the

                                      -6-
J-S43044-20


        complainant and the complainant and the person are not
        married to each other.

18 Pa.C.S.A. § 3122.1(b). The Crimes Code defines “sexual intercourse” as

follows: “In addition to its ordinary meaning, includes intercourse per os or

per anus, with some penetration however slight; emission is not required.”

18 Pa.C.S.A. § 3101.

     The Crimes Code defines IDSI of a child as follows:

        § 3123. Involuntary deviate sexual intercourse

                                 *    *    *

        (b) Involuntary deviate sexual intercourse with a
        child.—A person commits involuntary deviate sexual
        intercourse with a child, a felony of the first degree, when
        the person engages in deviate sexual intercourse with a
        complainant who is less than 13 years of age.

18 Pa.C.S.A. § 3123(b).

        [I]n order to sustain a conviction for [IDSI], the
        Commonwealth must establish the perpetrator engaged in
        acts of oral or anal intercourse, which involved penetration
        however slight. In order to establish penetration, some oral
        contact is required. See Commonwealth v. Trimble, [615
        A.2d 48 (Pa.Super. 1992)] (finding actual penetration of the
        vagina is not necessary; some form of oral contact with the
        genitalia is all that is required). Moreover, a person can
        penetrate by use of the mouth or the tongue.

Commonwealth v. L.N., 787 A.2d 1064, 1070 (Pa.Super. 2001), appeal

denied, 569 Pa. 680, 800 A.2d 931 (2002) (some internal citations omitted).

     The Crimes Code defines sexual assault as follows:

        § 3124.1. Sexual assault

        Except as provided in section 3121 (relating to rape) or

                                     -7-
J-S43044-20


         3123 (relating to involuntary deviate sexual intercourse), a
         person commits a felony of the second degree when that
         person engages in sexual intercourse or deviate sexual
         intercourse with a complainant without the complainant’s
         consent.

18 Pa.C.S.A. § 3124.1.

      The Crimes Code defines indecent assault of a person less than 13 years

of age, in relevant part, as follows:

         § 3126. Indecent assault

         (a) Offense defined.—A person is guilty of indecent
         assault if the person has indecent contact with the
         complainant, causes the complainant to have indecent
         contact with the person or intentionally causes the
         complainant to come into contact with seminal fluid, urine
         or feces for the purpose of arousing sexual desire in the
         person or the complainant and:

                                   *     *    *

            (7) the complainant is less than 13 years of age[.]

18 Pa.C.S.A. § 3126(a)(7). “Indecent contact” is “[a]ny touching of the sexual

or other intimate parts of the person for the purposes of arousing or gratifying

sexual desire, in any person.”      18 Pa.C.S.A. § 3101.     Additionally, “the

uncorroborated testimony of the complaining witness is sufficient to convict a

defendant of sexual offenses.”     Commonwealth v. Castlehun, 889 A.2d

1228, 1232 (Pa.Super. 2005).

      The Crimes Code defines EWOC, in relevant part, as follows:

         § 4304. Endangering welfare of children

         (a)   Offense defined.—


                                        -8-
J-S43044-20


           (1) A parent, guardian or other person supervising
           the welfare of a child under 18 years of age, or a
           person that employs or supervises such a person,
           commits an offense if he knowingly endangers the
           welfare of the child by violating a duty of care,
           protection or support.

18 Pa.C.S.A. § 4304(a)(1). The Commonwealth must prove the following to

sustain an EWOC conviction: (1) the accused was aware of his duty to protect

the child; (2) the accused was aware that the child was in circumstances that

could threaten the child’s physical or psychological welfare; and (3) the

accused has either failed to act or has taken action so lame or meager that

such actions cannot reasonably be expected to protect the child’s welfare.

Commonwealth v. Bryant, 57 A.3d 191, 197 (Pa.Super. 2012).

     Finally, the Crimes Code defines corruption of minors as follows:

        § 6301. Corruption of minors

           (a)   Offense defined.—

           (1)(i) Except as provided in subparagraph (ii), whoever,
        being of the age of 18 years and upwards, by any act
        corrupts or tends to corrupt the morals of any minor less
        than 18 years of age, or who aids, abets, entices or
        encourages any such minor in the commission of any crime,
        or who knowingly assists or encourages such minor in
        violating his or her parole or any order of court, commits a
        misdemeanor of the first degree.

18 Pa.C.S.A. § 6301(a)(1)(i).

     Instantly, the Commonwealth presented testimony from Child, who was

seven years old at the time of trial. (See N.T. Trial, 11/1/19, at 50). After

questioning Child about his school and family members, the prosecutor asked,


                                    -9-
J-S43044-20


“[D]id something happen with daddy that you told Nana[3] about?” (Id. at

52). Child ultimately responded, “He put his mouth on my pee-pee.” (Id. at

53). Child indicated that the incident occurred at “home,” and Appellant “said

not to tell Nana.” (Id.)

       On cross-examination, Child testified that his parents sometimes

argued, and his mother would yell at Appellant if he failed to do certain chores.

(Id. at 59-60). Child also admitted that his mother no longer liked Appellant.

(Id. at 63-64).       Nevertheless, Child denied that Maternal Grandmother

harbored any animus toward Appellant. (Id. at 63). Child also denied that

Maternal Grandmother had told him what to say. (Id. at 65).

       After    presenting      Child,       the      Commonwealth   called   Maternal

Grandmother. Maternal Grandmother described Child’s statements from July

11, 2018 as follows:

          It was probably about 9:30, [Child] was going to go to
          kindergarten that year and we were talking about stranger
          danger and don’t ever let anyone touch you or do anything
          to you, and he leaned back and he says, Nana—

                                         *     *      *

          And [Child] said, Nana, daddy put his mouth on my pee-
          pee, and I just waited a couple seconds and asked if there
          was anything else daddy did. Daddy hits me in the head
          with his pee-pee and then he rubs it in my hair, and [Child]
          said, and he leans back and his eyes go back in his head
          and his mouth is like this.


____________________________________________


3 Child refers to Maternal Grandmother as “Nana.” (See N.T. Trial, 11/1/19,
at 51).

                                             - 10 -
J-S43044-20


            And then I asked if daddy—did daddy ask you to do anything
            to him? And he said, daddy wants me to kiss his pee-pee,
            but I told him that was gross.

(Id. at 74). Maternal Grandmother confirmed that “pee-pee” is the word Child

uses to refer to his penis. (Id. at 75).

       The Commonwealth also called Officer Miller, who testified about

Appellant’s two interviews with police. Although Appellant denied having any

inappropriate contact with Child during the first interview, he subsequently

conceded “that there was one particular incident” where “he accidentally

touched his son’s penis.” (Id. at 95). Appellant estimated that the incident

occurred in June 2018. (Id. at 99). Officer Miller read Appellant’s formal

statement into the record as follows:

            In the month of June I was trying to get my son ready for a
            bath downstairs in the basement where the garage and the
            bathroom are. I got my son undressed and I was tickling
            him and I picked him up to—I’m assuming that’s a—zerbert
            him on his belly. He was moving around and I accidentally
            hit his—I think, hit his pee-pee when I zerberted him and it
            was only for a couple of seconds.

(Id. at 101).     Finally, Officer Miller provided Appellant’s date of birth and

indicated that Appellant was forty years old at the time of the incident. (Id.

at 102).4

____________________________________________


4 The Commonwealth also presented testimony from Melinda Brown, the
forensic interviewer at the McKean County Children’s Advocacy Center. With
Ms. Brown on the witness stand, the Commonwealth played a recording of her
July 19, 2018 interview with Child. Although a copy of the recording was not
included with the certified record on appeal, the parties’ briefs summarize



                                          - 11 -
J-S43044-20


       Here, the evidence adduced at trial established that Appellant made

contact with Child’s penis. To the extent Appellant insists the contact was

incidental, the jury rejected Appellant’s explanation, and we will not substitute

our judgment for the factfinder. See Tucker, supra. Regarding the elements

of the offenses at issue, Appellant’s oral contact with Child’s penis established

the elements of “sexual intercourse” and “penetration” necessary to support

the convictions for statutory sexual assault, IDSI, and sexual assault. See

L.N., supra; 18 Pa.C.S.A. § 3101.

       Further, viewing the evidence in the light most favor to the

Commonwealth         as   verdict    winner,       Child’s   statements   to   Maternal

Grandmother provided circumstantial evidence that the contact was for the

purpose of Appellant’s own arousal or gratification. See 18 Pa.C.S.A. § 3101;

18 Pa.C.S.A. § 3126(a).         Because the Commonwealth presented sufficient

evidence to demonstrate the commission of the sex offenses, Appellant’s bald

assertion related to his EWOC and corruption of minors convictions also fails.

See 18 Pa.C.S.A. § 4304; 18 Pa.C.S.A. § 6301(a)(1)(i). Therefore, Appellant

is not entitled to relief on his sufficiency challenges.

       In his final issue, Appellant contends his own trial testimony established

that Maternal Grandmother interfered in his marriage and threatened to

withhold access to Child if Appellant left the marriage. In light of Maternal


____________________________________________


Child’s allegations from the interview.               (See Appellant’s Brief at 13;
Commonwealth’s Brief at 4).

                                          - 12 -
J-S43044-20


Grandmother’s threat, Appellant claims “[t]he notion that the child initially

made the [accusatory] statement to Maternal Grandmother is highly suspect.”

(Appellant’s Brief at 24). Appellant emphasizes “[w]e do not know the context

in which [Child’s statement] was made, or whether it was prompted or elicited

in some way.” (Id.) Under these circumstances, Appellant argues that Child’s

July 2018 statements to the maternal grandparents do “not bear the indicia

of reliability to warrant being admitted as substantive evidence at trial.” (Id.)

Appellant concludes the trial court erred in admitting Child’s out-of-court

statements to his maternal grandparents.5 We disagree.

       This Court’s standard of review for issues regarding the admissibility of

evidence is well settled:

          Questions concerning the admissibility of evidence are
          within the sound discretion of the trial court ... [and] we will
          not reverse a trial court’s decision concerning admissibility
          of evidence absent an abuse of the trial court’s discretion.
          An abuse of discretion is not merely an error of judgment,
          but is rather the overriding or misapplication of the law, or
          the exercise of judgment that is manifestly unreasonable, or
          the result of bias, prejudice, ill-will or partiality, as shown
          by the evidence of record. [I]f in reaching a conclusion the
          trial court [overrides] or misapplies the law, discretion is
          then abused and it is the duty of the appellate court to
          correct the error.

Commonwealth v. Belknap, 105 A.3d 7, 9-10 (Pa.Super. 2014), appeal

denied, 632 Pa. 667, 117 A.3d 294 (2015) (internal citations and quotation



____________________________________________


5Appellant does not raise any argument regarding the admission of Child’s
out-of-court statements from the forensic interview.

                                          - 13 -
J-S43044-20


marks omitted).

     “Relevance       is    the   threshold     for   admissibility   of   evidence.”

Commonwealth v. Tyson, 119 A.3d 353, 358 (Pa.Super. 2015) (en banc),

appeal denied, 633 Pa. 787, 128 A.3d 220 (2015).

        Evidence is relevant if it logically tends to establish a
        material fact in the case, tends to make a fact at issue more
        or less probable, or tends to support a reasonable inference
        or proposition regarding a material fact. Relevant evidence
        may nevertheless be excluded if its probative value is
        outweighed by the danger of unfair prejudice, confusion of
        the issues, or misleading the jury, or by considerations of
        undue delay, waste of time, or needless presentation of
        cumulative evidence.

Commonwealth v. Danzey, 210 A.3d 333, 342 (Pa.Super. 2019), appeal

denied, ___ Pa. ___, 219 A.3d 597 (2019) (internal quotation marks omitted).

     Hearsay is an out-of-court statement made by a declarant, which a party

seeks to offer into evidence to prove the truth of the matter asserted in the

statement. Pa.R.E. 801(c). Generally, hearsay is not admissible except as

provided by the Pennsylvania Rules of Evidence, by other rules prescribed by

the Pennsylvania Supreme Court, or by statute. Pa.R.E. 802. “The rationale

for the hearsay rule is that hearsay is too untrustworthy to be considered by

the trier of fact.”        Commonwealth v. Charlton, 902 A.2d 554, 559

(Pa.Super. 2006), appeal denied, 590 Pa. 655, 911 A.2d 933 (2006).

     “Exceptions have been fashioned to accommodate certain classes of

hearsay that are substantially more trustworthy than hearsay in general, and

thus merit exception to the hearsay rule.” Id. “The tender years exception


                                       - 14 -
J-S43044-20


allows for the admission of a child’s out-of-court statement due to the fragile

nature of young victims of sexual abuse.” Commonwealth v. Kriner, 915

A.2d 653, 657 (Pa.Super. 2007) (quoting Commonwealth v. Fink, 791 A.2d

1235, 1248 (Pa.Super. 2002)).       The statute governing the tender years

exception provides, in relevant part:

         § 5985.1. Admissibility of certain statements

         (a)    General rule.—

            (1) An out-of-court statement made by a child victim or
            witness, who at the time the statement was made was
            12 years of age or younger, describing any of the
            offenses enumerated in paragraph (2), not otherwise
            admissible by statute or rule of evidence, is admissible in
            evidence in any criminal or civil proceeding if:

                (i)     the court finds, in an in camera hearing, that
                the evidence is relevant and that the time, content
                and circumstances of the statement provide
                sufficient indicia of reliability; and

                (ii)    the child either:

                        (A)    testifies at the proceeding; or

                        (B)    is unavailable as a witness.

42 Pa.C.S.A. § 5985.1(a)(1).

      “Any statement admitted under [Section] 5985.1 must possess

sufficient indicia of reliability, as determined from the time, content, and

circumstances of its making.” Commonwealth v. O'Drain, 829 A.2d 316,

320 (Pa.Super. 2003). “The main consideration for determining when hearsay

statements made by a child witness are sufficiently reliable is whether the


                                     - 15 -
J-S43044-20


child declarant was particularly likely to be telling the truth when the

statement was made.”      Commonwealth v. Lyons, 833 A.2d 245, 255

(Pa.Super. 2003), appeal denied, 583 Pa. 695, 879 A.2d 782 (2005). Factors

the court may consider when determining reliability include, but are not

limited to, “the spontaneity of the statements, consistency in repetition, the

mental state of the declarant, use of terms unexpected in children of that age

and the lack of a motive to fabricate.” Commonwealth v. Delbridge, 578

Pa. 641, 675, 855 A.2d 27, 47 (2003).

      Instantly, the trial court analyzed the reliability of Child’s July 2018

statements to the maternal grandparents as follows:

         Child’s statements to [Maternal Grandmother] on July 11,
         2018 were spontaneous.         Child was not apparently
         distressed at the time of disclosure.             [Maternal
         Grandmother] did not provoke Child’s response by asking
         any questions.      After Child’s statement, [Maternal
         Grandmother] asked Child to show what had happened
         between Child and [Appellant] using dolls. Child placed the
         dolls into an oral sex position. Child’s statements to
         [Maternal Grandfather] that same day were near identical,
         showing a consistency in his repetition. The disclosure to
         [Maternal Grandfather] was prompted by [Maternal
         Grandmother] asking Child to repeat the story, but there
         was no pressure put upon Child to do so. There was no
         apparent motive to fabricate these allegations. Child used
         the term “pee-pee” to describe [Appellant’s] penis, which is
         not unexpected for a child of five (5) years of age. These
         statements survive the analysis under the first prong of the
         Tender Years Hearsay Act.

(Trial Court Opinion, filed April 22, 2020, at 7). Here, the court adequately

considered the relevant factors for determining the reliability of Child’s out-

of-court statements, the record supports its analysis, and we cannot say that

                                    - 16 -
J-S43044-20


it abused its discretion in admitting the statements. See Delbridge, supra;

Belknap, supra. Thus, Appellant is not entitled to relief on his final claim.

Accordingly, we affirm the judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2021




                                   - 17 -